Order, Supreme Court, New York County (Nadel, J.), entered September 21,1981, denying motion to dismiss by Mrs. Frederick M. Winship, reversed, on the law, and motion to dismiss granted, without costs. Order, Supreme Court, New York County (Tyler, J.), entered August 24,1981, denying motions of members of the board of directors of 417 Park Avenue Corporation to dismiss, affirmed, without costs. Defendants appeal from orders at Special Term denying their motions to dismiss the complaint in an action brought under section 19-a of the Civil Rights Law. Subdivision 1 of that section provides that: “No corporation formed for the purpose of the cooperative ownership of real estate within the state shall withhold its consent to the sale or proposed sale of certificates of stock or other evidence of ownership of an interest in such corporation because of the race, creed, national origin, or sex of the purchaser.” A “corporation” is defined as including “the cooperative management, cooperative tenants, cooperative shareholder, or any appointee or successor in interest of a corporation” (subd 2). Mrs. Winship, wife of a co-operative shareholder, moved to dismiss on the ground that she herself is not a shareholder, officer or director of the cooperative corporation. We do not agree with Special Term that Mrs. Winship is a co-operative tenant within the meaning of subdivision 2, and accordingly reverse the order denying her motion to dismiss, and grant that motion. The members of the board of directors similarly moved to dismiss on the ground that subdivision 2 does not specifically refer to members of the board of directors of a co-operative corporation. However, we are in agreement with Special Term that the board of directors of a co-operative corporation is an integral part of the co-operative management and thus within the scope of the statute. (Cf. Business Corporation Law, § 701.) Concur — Sandler, J. P., Carro, Silverman, Bloom and Fein, JJ.